Citation Nr: 9928783	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating for chronic laryngitis 
in excess of 10 percent for the period from March 20, 1996, 
to September 3, 1996. 

2.  Entitlement to a rating for chronic laryngitis in excess 
of 30 percent for the period from September 4, 1996, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was the subject of a Board remand dated in April 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Objective examination of the veteran's vocal cords was 
negative for pathological changes for the period from March 
20, 1996, to September 3, 1996.

3.  The veteran is rated at the maximum schedular rating (30 
percent) for laryngitis, for the period from September 4, 
1996, forward.

4.  The records of examination and treatment of the veteran 
do not reflect frequent periods of hospitalization or marked 
interference with employment due to laryngitis, or otherwise 
reflect such an unusual or exception disability picture with 
respect to his laryngitis so as to warrant extraschedular 
consideration. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic laryngitis have not been met for the period from 
March 20, 1996, to September 3, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.97, Diagnostic 
Code 6516 (1996).

2.  The criteria for a rating in excess of 30 percent for 
chronic laryngitis have not been met for the period from 
September 4, 1996, forward.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 6516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A rating of 30 percent for laryngitis is the maximum 
schedular rating for this disability, both under the criteria 
in effect prior to October 7, 1996, and those in effect from 
October 7, 1996, forward.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1996), § 4.97, Diagnostic Code 6516 (1998).

Subsequent to the Board's April 1998 remand, the RO granted 
the veteran's claim for an increased rating for laryngitis, 
assigning the maximum schedular rating of 30 percent, 
effective September 4, 1996, forward, based on the more 
recent criteria for rating laryngitis.  The RO in effect 
continued the denial for a rating in excess of 10 percent for 
the period from March 20, 1996, to September 3, 1996.

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

Under 38 C.F.R. § 4.97, Diagnostic Code 6516 (1996), the 
maximum schedular rating of 30 percent was warranted in cases 
where the laryngitis was severe, with marked pathological 
changes, such as inflammation of cords or mucous membranes, 
thickening of nodules of cords, or submucous infiltration, 
and marked hoarseness.  A rating of 10 percent was warranted 
where the laryngitis was moderate, with catarrhal 
inflammation of cords of submucous infiltration, and marked 
hoarseness.

The VA examination most proximate to the period from March 
1996 to September 1996, which was conducted in October 1996, 
did not discuss the severity of the veteran's laryngitis, 
other than that the vocal cords were "OK".   This 
examination was conducted for purposes of evaluating a claim 
for service connection for residuals of surgically removed 
cancer of the epiglottis,  rather than one for an increased 
rating. 

VA records of treatment in May 1996 state that there was no 
abnormal finding in the vocal cords.  VA records of treatment 
in September 1996 state that there was no gross abnormal 
finding in the vocal cords.

The veteran's laryngitis is rated at 10 percent for the 
period from March 20, 1996, to September 4, 1996.  Overall, 
the evidence supports a finding that the veteran's laryngitis 
was moderate from the period from March 1996 to September 
1996, thus warranting a rating of 10 percent.  Examinations 
of the vocal cords during this time period were negative for 
pathological changes;  thus the criteria for the next higher 
rating of 30 percent for severe laryngitis under the old 
criteria, which include "marked pathological changes," were 
not met.  38 C.F.R. § 4.7, 4.97, Diagnostic Code 6516 (1996). 

Since the veteran is rated at the maximum schedular rating 
for his disability under the appropriate diagnostic code from 
September 4, 1996, forward, the Board need not consider 
whether the veteran is entitled to a higher schedular rating 
for this period.  

The Board has considered whether the veteran's disability 
might warrant a higher rating under another diagnostic code.  
However, the disability at issue is laryngitis, and therefore 
is most appropriately rated in Diagnostic Code 6516, the 
diagnostic code for laryngitis.  In support of this 
assertion, the Board notes that during the veteran's October 
1996 VA examination, the diagnoses were status post laryngeal 
cancer without evidence of local or regional recurrence, 
gastroesophageal reflux, chronic bronchitis secondary to 
smoking, tobacco dependency, and chronic laryngitis secondary 
to gastrointestinal reflux and tobacco dependency.  
Similarly, during the veteran's November 1998 VA examination, 
the diagnoses were (1) carcinoma of the vocal cords diagnosed 
in 1993;  (2) chronic laryngitis secondary to (1); and (3) 
history of exposure to Agent Orange.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected laryngitis.  38 C.F.R. § 3.321(b).  On this 
point, the Board acknowledges the assertion in the 
introductory narrative portion of a January 1997 VA 
examination report that the veteran "has been unemployed 
since 1992 due to disabilities related to cancer of his 
larynx."  However, the Board must view this statement in the 
context of the examiner's final diagnoses, which were 
laryngeal cancer, in remission;  peptic ulcer disease;  
chronic obstructive laryngeal disease;  and tobacco 
dependency.  The report taken as a whole does not constitute 
medical evidence that the veteran's laryngitis interfered 
with employment.  The Board further notes that, as discussed 
above, objective examinations of the veteran's vocal cords in 
1996 revealed no pathological changes.  By the same token, 
the Board acknowledges that a study of the right larynx in 
February 1999 was consistent with laryngeal nodule with 
fibrosis.  This is commensurate with the criteria for a 
rating of 30 percent - which include thickening of nodules of 
cords, polyps, submucous infiltration, or premalignant 
changes, see 38 C.F.R. § 4.97, Diagnostic Code 6516 (1998) - 
and does not give rise to extraschedular consideration.

Having reviewed the record in its entirety, then, the Board 
finds that for the period from March 1996 forward the records 
of examination and treatment of the veteran do not reflect 
frequent periods of hospitalization or marked interference 
with employment due to laryngitis, or otherwise reflect such 
an unusual or exceptional disability picture with respect to 
his laryngitis so as to warrant extraschedular consideration.  
38 C.F.R. § 3.321(b).

In accordance with the foregoing, the Board concludes that a 
rating in excess of 10 percent for the period from March 20, 
1996, to September 3, 1996, must be denied; and a rating in 
excess of 30 percent for the period from September 4, 1996, 
forward must be denied. 











ORDER

A rating in excess of 10 percent for chronic laryngitis for 
the period from March 20, 1996, to September 3, 1996, is 
denied.

A rating in excess of 30 percent for chronic laryngitis for 
the period from September 4, 1996, forward is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

